DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on September 21st, 2022, amended claims 1, 15, and 17 are entered. 
Response to Arguments
Applicant’s arguments, filed on September 21st, 2022, with respect to the rejections of claims 1-4 and 8-26 under 35 U.S.C. 1-3 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yoshizawa et al (U.S. Publication No. 2018/0042486). 
Claim Objections
Claims 25 and 26 are objected to because of the following informalities:  
Claim 25 recites “apparatus can measure” in line 2, but should read “apparatus is configured to measure” 
Claim 26 recites “apparatus can measure” in line 2, but should read “apparatus is configured to measure” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-13, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 recites “as a function of both” in line 6. It is unclear as to whether the italicization of “as a function of both” is essential to the claim language, and if the italicization will be maintained in the final print version of the patent claims.
Claim 8 recites “also” in line 3. It is unclear as to whether the italicization of “also” is essential to the claim language, and if the italicization will be maintained in the final print version of the patent claims.
Claim 8 recites the limitation "the heart sound acquiring means" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the pulse wave detecting means" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a capillary” in line 2. It is unclear as to whether this limitation is referring to the previously introduced “capillary” in Claims 1 and 2, or an entirely new element.
Claim 17 recites “a plurality of pulse wave propagation times” in both lines 6 and 9. It is unclear as to whether these limitations are referring to the same element, or two different elements.
Claim 17 recites the limitation "the temporal change of the plurality of pulse wave propagation times" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the pulse wave is a photoplethysmographic sensor” in line 4. It is unclear as to how the pulse wave can be a sensor.
Claim 19 recites “a photoplethysmographic sensor” in line 4. It is unclear as to whether this limitation is referring to the previously introduced “a photoplethysmographic sensor” in Claim 17, or an entirely new element.
Claim 19 recites “a light emitting element” in line 4. It is unclear as to whether this limitation is referring to the previously referenced “the light emitting element” earlier in line 3 of Claim 19, “a light emitting element” in Claim 17, or an entirely new element.
Claims 10 and 16 recite “a user”. Claims 25 and 26 recite “a human”. It is unclear as to whether “a user” and “a human” are different, or referencing the same element.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 8-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
acquires a photoplethysmographic signal of an arteriole or a capillary which varies over time…
 acquires a biological signal that varies over time and serves as a reference for acquiring a plurality of pulse wave propagation times…
acquiring the plurality of pulse wave propagation times on the basis of the photoplethysmographic and biological signals…
acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times…
measuring circulatory dynamics including a blood pressure status as a function of the temporal change of the plurality of pulse wave propagation times.
Independent Claim 17 recites:
acquires a photoplethysmographic signal of an arteriole or a capillary which varies over time…
acquires a biological signal that varies over time and that serves as a reference for measurement of a plurality of pulse wave propagation times… 
measure circulatory dynamics, including blood pressure, by:
(a) acquiring a plurality of pulse wave propagation times on the basis of the photoplethysmographic and biological signals; 
(b) acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times; and 
(c) measuring circulatory dynamics, including a blood pressure, as a function of the temporal change of the plurality of pulse wave propagation times.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of acquiring and measuring recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times” in independent Claim 1 is a mathematical relationship to determine a blood pressure of a user from the user’s pulse wave propagation time and a biological signal serving as a reference. Referring to paragraph [0039] of the specification, the measurement of blood pressure is directly correlated with pulse wave propagation velocity. Referring to paragraphs [0071] and [0094-0097] of the specification, correlation coefficients are used in the calculation of the blood pressure, which are based on mathematical relationships.
The claimed steps of acquiring and measuring can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for measurement that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-4 and 8-26 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for acquiring and measuring merely invoke a computer as a tool.
The data-gathering step (acquiring) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for acquiring and measuring.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to measure circulatory dynamics, including a blood pressure. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. 
“Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for acquiring and measuring. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: sensors, detectors, memory, and processors.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0078] and [0106]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. acquiring and measuring) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-15, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (U.S. Publication No. 2006/0200011; cited by Applicant; previously cited) in view of Yoshizawa et al (U.S. Publication No. 2018/0042486). 
Regarding Claim 1, Suzuki discloses a blood pressure status measuring apparatus (health management apparatus 10) comprising: 
a photoplethysmographic sensor (pulse wave sensor 25) that includes a light emitting element (light source 26) and a light receiving element (light receiving unit 27) and acquires a photoplethysmographic signal (pulse wave measuring unit 18; [0060]; Examiner’s Note: the pulse wave sensor measures the data of the subject, and the data signal changes according to the blood flow over time) of an arteriole or a capillary which varies over time (The pulse wave sensor 25 irradiates the skin surface with light, and, using the photodiode, captures the variation of reflection light that varies with changes in blood flow in blood capillaries; [0059]); 
a biological sensor (electrocardiogram measuring unit 15: two electrocardiogram electrodes 23a and 23b, indifferent electrode 24) that acquires a biological signal that varies over time and serves as a reference for acquiring a plurality of pulse wave propagation times (The electrocardiogram measuring unit 15 measures the potential difference between the indifferent electrode 24 and the two electrocardiogram electrodes 23a and 23b for measuring the electrocardiogram…The electrocardiogram measuring unit 15 measures the electrocardiogram in the same timing as the pulse wave measuring unit 18 measuring the pulse wave [0057-0058]); 
pulse wave propagation time acquiring means (pulse transmission time calculating unit 30) for acquiring the pulse wave propagation times on the basis of the photoplethysmographic and biological signals (The pulse transmission time calculating unit 30 calculates the pulse transmission time, based on the potential difference measured by the electrocardiogram measuring unit 15, which is the peak of the electrocardiogram action potential, and the peak of the pulse wave measured by the pulse wave measuring unit 18; [0063]); 
change acquiring means for acquiring a temporal change of the pulse wave propagation times (The electrocardiogram measuring unit 15 directly measures the electrocardiogram action potential. Accordingly, the real-time action of the heart can be measured. On the other hand, there is a time lag in the measurement of the pulse wave in the periphery, as the pulse wave flows to the peripheral blood vessels via arteries. The time lag is called the pulse transmission time; [0064]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time); and 
measuring means for measuring circulatory dynamics including a blood pressure status (blood pressure calculating unit 36; [0114]; Examiner’s Note: In [0050] of the Applicant’s Specification, blood pressure status is determined from estimating changes in blood pressure on the basis of time-series data of pulse wave propagation times) as a function of the temporal change of the pulse wave propagation times (The pulse transmission time reflects the blood flow, and is inversely proportional to the blood pressure. Accordingly, changes in blood pressure can be detected from changes in the pulse transmission time; [0064]; Figure 4; Examiner’s Note: fluctuations in blood pressure can be measured from fluctuations from the pulse wave propagation time during real-time measurement).  
Suzuki fails to disclose a change acquiring means for acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times; and a measuring means for measuring circulatory dynamics including a blood pressure status as a function of the temporal change of the plurality of pulse wave propagation times.
In a similar technical field, Yoshizawa discloses a biological information measuring apparatus (Abstract) comprising a change acquiring means for acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times (difference of pulse transit time (dPTT) values; [0024]; Figures 13A-13C; FIG. 9 presents charts illustrating the definition of a difference of pulse transit time according to the first embodiment….the calculating unit 152 calculates “dPTT" values over time by calculating a "dPTT" value for each of the crests that each correspond to one heartbeat, by using the image-based photoplethysmograms each exhibiting a periodic sinusoidal waveform; [0153-0154]; Figure 9); and a measuring means for measuring circulatory dynamics including a blood pressure status as a function of the temporal change of the plurality of pulse wave propagation times (the measuring unit 153 is configured to measure the fluctuation of the blood pressure of the subject corresponding to an increase or a decrease in the difference calculated by the calculating unit 152. More specifically, the measuring unit 153 measures the fluctuation of the blood pressure of the subject corresponding to the increase or the decrease in either the difference of pulse transit time "DPTT” or the instantaneous phase difference “PD” calculated by the calculating unit 152; [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the plurality of pulse wave propagation time teachings of Yoshizawa into those of Suzuki in order to accurately measure the fluctuation of the blood pressure of the subject by analyzing the corresponding differences in pulse transit times (Yoshizawa [0163]).

Regarding Claim 2, Suzuki fails to disclose wherein the biological sensor includes a pulse wave detector which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off; and the pulse wave propagation time acquiring means acquires the pulse wave propagation times as a function of both the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery.  
Yoshizawa discloses wherein the biological sensor includes a pulse wave detector (calculating unit 152; [0147]) which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off (Figure 17); and the pulse wave propagation time acquiring means acquires the pulse wave propagation times as a function of both the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery (The calculating unit 152 extracts an image based photoplethysmogram of each of the regions and calculates either a “PD” or a “dPTT”; [0233]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the plurality of pulse wave propagation time teachings of Yoshizawa into those of Suzuki in order to accurately measure the fluctuation of the blood pressure of the subject by analyzing the corresponding differences in pulse transit times (Yoshizawa [0163]) and capture the blood flow in both the shallow part of the skin, indicating fluctuations of the volume of epidermal capillaries, and the deeper part of the skin, indicating fluctuations of the volume of arteries (Yoshizawa [0199]).

Regarding Claim 3, Suzuki fails to disclose wherein -2-the light emitting element outputs blue to yellow-green light; and the pulse wave detector is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light.  
Yoshizawa discloses wherein -2-the light emitting element (the illuminating unit 170 may be an illumination device employing one or more light emitting diodes (LEDs); [0114]) outputs blue to yellow-green light (the green light (500 nm to 570 nm); [0199]); and the pulse wave detector is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light (infrared light (800 nm to 900 nm); [0199]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light wavelength teachings of Yoshizawa into those of Suzuki in order to capture the blood flow in both the shallow part of the skin, indicating fluctuations of the volume of epidermal capillaries, and the deeper part of the skin, indicating fluctuations of the volume of arteries (Yoshizawa [0199]).

Regarding Claim 4, Suzuki discloses wherein the pulse wave detector is a piezoelectric sensor that acquires a piezoelectric pulse wave signal (The first pulse wave measuring unit 113 is connected to the pressure sensor 118. Piezoelectric transformation is performed on the pressure variation of the neck detected by the pressure sensor 118; [0168]).  
Suzuki fails to disclose wherein the light emitting element outputs blue to yellow-green light.
Yoshizawa discloses wherein -2-the light emitting element (the illuminating unit 170 may be an illumination device employing one or more light emitting diodes (LEDs); [0114]) outputs blue to yellow-green light (the green light (500 nm to 570 nm); [0199]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light wavelength teachings of Yoshizawa into those of Suzuki in order to capture the blood flow in the shallow part of the skin, indicating the fullness of capillary blood flowing in the epidermis (Yoshizawa [0199]).

Regarding Claim 8, Suzuki discloses a heart sound sensor for acquiring a heart sound signal (a magneto cardiograph showing the electric activity of the heart may be taken by measuring the magnetism in the body, or the heart sound caused by the heartbeat may be measured; [0105]), and wherein the pulse wave propagation time acquiring means (pulse transmission time calculating unit 30) also acquires (a) pulse wave propagation times based on the photoplethysmographic signal of the arteriole or the capillary (The pulse wave sensor 25 irradiates the skin surface with light, and, using the photodiode, captures the variation of reflection light that varies with changes in blood flow in blood capillaries; [0059]) acquired by the photoplethysmographic sensor and the heart sound signal acquired by the heart sound acquiring means; and (b) pulse wave propagation times based on the pulse wave signal of the artery (The pulse transmission time calculating unit 30 calculates the pulse transmission time, based on the potential difference measured by the electrocardiogram measuring unit 15, which is the peak of the electrocardiogram action potential, and the peak of the pulse wave measured by the pulse wave measuring unit 18; [0063-0064]) acquired by the pulse wave detector and the heart sound signal acquired by the heart sound acquiring means (Although the electrocardiogram action potential is detected by measuring electrocardiogram movement in the first embodiment, a magneto cardiograph showing the electric activity of the heart may be taken by measuring the magnetism in the body, or the heart sound caused by the heartbeat may be measured; [0105]; Examiner’s Note: The electrocardiogram action potential is directly used in the calculation of the pulse transmission time. In this embodiment, the heart sound caused by the heartbeat is measured instead and therefore, can be used in the subsequent calculation).  

Regarding Claim 9, Suzuki discloses wherein the arteriole or a capillary is near a carotid artery (the health management main apparatus 110 is contained in a pillow, and detects the pressure pulse wave of the neck of the subject; [0168]; [0170-0171]; Examiner’s Note: the carotid arteries are located on both sides of the neck).

Regarding Claim 10, Suzuki discloses a posture detector (acceleration measuring unit 21; [0056]; body movement determining unit 33; [0079]) for detecting a posture of a user each time one of the pulse wave propagation times is acquired by the pulse wave propagation time acquiring means, and wherein the change acquiring means acquires the temporal change of the pulse wave -4-propagation times (Blood pressure values vary greatly with the positions and the heights of the measured parts. Therefore, the influence may be corrected. More specifically, the position of each measured part is detected by the acceleration sensor, and the blood pressure value is calculated based on the correction coefficient; [0148]), as a function of the postures detected by the posture detector (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]).  

Regarding Claim 11, Suzuki discloses wherein the change acquiring means sets a reference posture from among a plurality of the detected postures (A position determining unit (not shown) then determines each position, based on the output of the acceleration sensor. Positions to be determined include sitting positions, standing positions, spine positions, and lateral positions; [0149]), and obtains the temporal change of the pulse wave propagation times as a function of the pulse wave propagation times as a function of the pulse wave propagation time of the reference posture (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]).  

Regarding Claim 12, Suzuki discloses wherein the change acquiring means sets a reference posture (position determining unit; [0149]) from among a plurality of the detected postures, corrects (One correction coefficient is prepared beforehand for each position to be detected, and is stored in the memory unit 13; [0149]), in accordance with the reference posture, a plurality of the pulse wave propagation times classified into a posture that is different from the reference posture (Blood pressure values vary greatly with the positions and the heights of the measured parts. Therefore, the influence may be corrected. More specifically, the position of each measured part is detected by the acceleration sensor, and the blood pressure value is calculated based on the correction coefficient; [0148]), and obtains the temporal change of the pulse wave propagation times on the basis of the pulse wave propagation time of the reference posture and the corrected pulse wave propagation times (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]).  

Regarding Claim 13, Suzuki discloses wherein the measuring means measures the circulatory dynamics, including blood pressure (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]), as a function of the pulse wave propagation times for the individual postures (A position determining unit (not shown) then determines each position, based on the output of the acceleration sensor. Positions to be determined include sitting positions, standing positions, spine positions, and lateral positions; [0148-0149]; Figure 4).  

Regarding Claim 14, Suzuki discloses a pressure sensor (pressure sensor 118) for detecting pressure applied to the photoplethysmographic sensor (The first pulse wave measuring unit 113 is connected to the pressure sensor 118; [0168]), and wherein the measuring means changes a conversion expression used to calculate blood pressure of the arteriole or the capillary as a function of the pulse wave propagation times ([0167-0171]), and the pressure detected by the pressure sensor (The pressure pulse wave is then A-D converted, and is transferred to the first control unit 111. The first control unit 111 associates the pressure pulse wave with the pulse wave of the wrist detected at the same time, and the pressure pulse wave and the pulse wave are stored in the memory in the first control unit 111; [0169]).  

Regarding Claim 15, Suzuki discloses a pressure adjustment mechanism for adjusting the pressure applied to the photoplethysmographic sensor to a specific value in accordance with the pressure detected by the pressure sensor (The first pulse wave measuring unit 113 is connected to the pressure sensor 118. Piezoelectric transformation is performed on the pressure variation of the neck detected by the pressure sensor 118; [0168]).  

Regarding Claim 17, Suzuki discloses a blood pressure status measuring apparatus (health management apparatus 10) comprising: 
a photoplethysmographic sensor (pulse wave sensor 25) that includes a light emitting element (light source 26) and a light receiving element (light receiving unit 27) and acquires a photoplethysmographic signal (pulse wave measuring unit 18; [0060]) of an arteriole or a capillary (The pulse wave sensor 25 irradiates the skin surface with light, and, using the photodiode, captures the variation of reflection light that varies with changes in blood flow in blood capillaries; [0059]) which varies over time (Examiner’s Note: the pulse wave sensor measures the data of the subject, and the data signal changes according to the blood flow over time); 
a biological sensor (electrocardiogram measuring unit 15: two electrocardiogram electrodes 23a and 23b, indifferent electrode 24) that acquires a biological signal that varies over time and that serves as a reference for measurement of a plurality of pulse wave propagation times (The electrocardiogram measuring unit 15 measures the potential difference between the indifferent electrode 24 and the two electrocardiogram electrodes 23a and 23b for measuring the electrocardiogram…The electrocardiogram measuring unit 15 measures the electrocardiogram in the same timing as the pulse wave measuring unit 18 measuring the pulse wave [0057-0058]); and
one or more processors (CPU; [0101]) which are programmed to measure circulatory dynamics, including blood pressure, by:
(a) acquiring a plurality of pulse wave propagation times (pulse transmission time calculating unit 30) on the basis of the photoplethysmographic and biological signals (The pulse transmission time calculating unit 30 calculates the pulse transmission time, based on the potential difference measured by the electrocardiogram measuring unit 15, which is the peak of the electrocardiogram action potential, and the peak of the pulse wave measured by the pulse wave measuring unit 18; [0063]); 
(b) acquiring a temporal change of the pulse wave propagation times (The electrocardiogram measuring unit 15 directly measures the electrocardiogram action potential. Accordingly, the real-time action of the heart can be measured. On the other hand, there is a time lag in the measurement of the pulse wave in the periphery, as the pulse wave flows to the peripheral blood vessels via arteries. The time lag is called the pulse transmission time; [0064]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time); and 
(c) measuring circulatory dynamics including a blood pressure, (blood pressure calculating unit 36; [0114]; Examiner’s Note: In [0050] of the Applicant’s Specification, blood pressure status is determined from estimating changes in blood pressure on the basis of time-series data of pulse wave propagation times) as a function of the temporal change of the pulse wave propagation times (The pulse transmission time reflects the blood flow, and is inversely proportional to the blood pressure. Accordingly, changes in blood pressure can be detected from changes in the pulse transmission time; [0064]; Figure 4; Examiner’s Note: fluctuations in blood pressure can be measured from fluctuations from the pulse wave propagation time during real-time measurement). 
Suzuki fails to disclose acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times; and measuring circulatory dynamics including a blood pressure, as a function of the temporal change of the plurality of pulse wave propagation times.
In a similar technical field, Yoshizawa discloses a biological information measuring apparatus (Abstract), further disclosing acquiring a temporal change of the pulse wave propagation times as a function of the plurality of acquired pulse wave propagation times (difference of pulse transit time (dPTT) values; [0024]; Figures 13A-13C; FIG. 9 presents charts illustrating the definition of a difference of pulse transit time according to the first embodiment….the calculating unit 152 calculates “dPTT" values over time by calculating a "dPTT" value for each of the crests that each correspond to one heartbeat, by using the image-based photoplethysmograms each exhibiting a periodic sinusoidal waveform; [0153-0154]; Figure 9); and 
measuring circulatory dynamics, including a blood pressure, as a function of the temporal change of the plurality of pulse wave propagation times (the measuring unit 153 is configured to measure the fluctuation of the blood pressure of the subject corresponding to an increase or a decrease in the difference calculated by the calculating unit 152. More specifically, the measuring unit 153 measures the fluctuation of the blood pressure of the subject corresponding to the increase or the decrease in either the difference of pulse transit time "DPTT” or the instantaneous phase difference “PD” calculated by the calculating unit 152; [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the plurality of pulse wave propagation time teachings of Yoshizawa into those of Suzuki in order to accurately measure the fluctuation of the blood pressure of the subject by analyzing the corresponding differences in pulse transit times (Yoshizawa [0163]).

Regarding Claim 18, Suzuki fails to disclose wherein the biological sensor includes a pulse wave detector which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off; and the pulse wave propagation time is determined as a function of both the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery.  
Yoshizawa discloses wherein the biological sensor includes a pulse wave detector (calculating unit 152; [0147]) which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off (Figure 17), and the pulse wave propagation time is determined as a function of both the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery (The calculating unit 152 extracts an image based photoplethysmogram of each of the regions and calculates either a “PD” or a “dPTT”; [0233]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the plurality of pulse wave propagation time teachings of Yoshizawa into those of Suzuki in order to accurately measure the fluctuation of the blood pressure of the subject by analyzing the corresponding differences in pulse transit times (Yoshizawa [0163]) and capture the blood flow in both the shallow part of the skin, indicating fluctuations of the volume of epidermal capillaries, and the deeper part of the skin, indicating fluctuations of the volume of arteries (Yoshizawa [0199]).

Regarding Claim 19, Suzuki fails to disclose wherein -2-the light emitting element outputs blue to yellow-green light; and the pulse wave detector is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light.  
Yoshizawa discloses wherein -2-the light emitting element (the illuminating unit 170 may be an illumination device employing one or more light emitting diodes (LEDs); [0114]) outputs blue to yellow-green light (the green light (500 nm to 570 nm); [0199]); and the pulse wave detector is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light (infrared light (800 nm to 900 nm); [0199]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light wavelength teachings of Yoshizawa into those of Suzuki in order to capture the blood flow in both the shallow part of the skin, indicating fluctuations of the volume of epidermal capillaries, and the deeper part of the skin, indicating fluctuations of the volume of arteries (Yoshizawa [0199]).

Regarding Claim 20, Suzuki discloses wherein the pulse wave detector is a piezoelectric sensor that acquires a piezoelectric pulse wave signal (The first pulse wave measuring unit 113 is connected to the pressure sensor 118. Piezoelectric transformation is performed on the pressure variation of the neck detected by the pressure sensor 118; [0168]).  
Suzuki fails to disclose wherein the light emitting element outputs blue to yellow-green light.
Yoshizawa discloses wherein -2-the light emitting element (the illuminating unit 170 may be an illumination device employing one or more light emitting diodes (LEDs); [0114]) outputs blue to yellow-green light (the green light (500 nm to 570 nm); [0199]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light wavelength teachings of Yoshizawa into those of Suzuki in order to capture the blood flow in the shallow part of the skin, indicating the fullness of capillary blood flowing in the epidermis (Yoshizawa [0199]).

Regarding Claim 21, Suzuki discloses wherein the one or more processors acquire the temporal change of the pulse wave propagation times as a function of changes in the pulse wave propagation times over a time period starting when measurement is started (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time).

Regarding Claim 22, Suzuki discloses wherein the temporal change of the pulse wave propagation times is a change of the pulse wave propagation times (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time) from the beginning of measurement to the acquisition of a stable pulse wave propagation time (Based on the result of the body movement determination in step S102 and the result of arousal determination in step S106, the pulse interval calculating unit 31 stores the pulse interval data only when the subject is in a sleep state and there is no body movement (step S130); [0088]; a first pulse wave measuring unit that measures a first pulse wave of a subject during sleep; and a second pulse wave measuring unit that measures a second pulse wave of the subject during sleep; [0013]; Examiner’s Note: acquisition of “stable” data is equivalent to acquisition of data when a subject is in a sleep state. The invention of Suzuki measures a first and second pulse wave, both measured when a subject is in a sleep state, which is determined when body movement is below a predetermined threshold).

Regarding Claim 23, Suzuki discloses wherein the change acquiring means acquires the temporal change of the pulse wave propagation times as a function of changes in the pulse wave propagation times over a time period starting when measurement is started (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time).

Regarding Claim 24, Suzuki discloses wherein the temporal change of the pulse wave propagation times is a change of the pulse wave propagation times from (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time) the beginning of measurement to the acquisition of a stable pulse wave propagation time (Based on the result of the body movement determination in step S102 and the result of arousal determination in step S106, the pulse interval calculating unit 31 stores the pulse interval data only when the subject is in a sleep state and there is no body movement (step S130); [0088]; a first pulse wave measuring unit that measures a first pulse wave of a subject during sleep; and a second pulse wave measuring unit that measures a second pulse wave of the subject during sleep; [0013]; Examiner’s Note: acquisition of “stable” data is equivalent to acquisition of data when a subject is in a sleep state. The invention of Suzuki measures a first and second pulse wave, both measured when a subject is in a sleep state, which is determined when body movement is below a predetermined threshold). 

Regarding Claim 25, Suzuki discloses wherein the blood pressure status measuring apparatus can measure the pulse of a human's limbs (the health management main apparatus 110 is attached to a wrist of the subject; [0155]; The first control unit 111 obtains the pulse wave of the elbow from the health management sub apparatus 120 via the first communication unit 117; [0163]; The health management Sub apparatus 120 detects the pulse wave of a wrist of the subject; [0166]).  

Regarding Claim 26, Suzuki discloses wherein the blood pressure status measuring apparatus can measure the pulse of a human's neck (the health management main apparatus 110 is contained in a pillow, and detects the pressure pulse wave of the neck of the subject; [0166]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Yoshizawa as applied to claim 1 above, and further in view of Narimatsu (U.S. Patent No. 6,666,827; previously cited).
Regarding Claim 16, Suzuki discloses a correction of the blood pressure of the arteriole or the capillary on the basis of the arterial length ([0148-0149]).  
Suzuki and Yoshizawa fail to disclose an input for receiving a value of a height or a sitting height of a user, and wherein the measuring means obtains an arterial length between an aortic valve and a carotid artery on the basis of the value of the height or the sitting height.
Narimatsu discloses an input for receiving a value of a height or a sitting height of a user (The input device is operable by a person to input a height, H, of a patient, and supplies, in response to the operation, a signal, SH, representing the inputted patient's height H, to the control device 32. The control functions of the control device 32 of the present apparatus differ from those of the control device 32 of the first apparatus, in that the former control functions additionally include a pulse-wave-propagation-velocity related-information obtaining means 94, and an arteriosclerosis evaluating means 96 different from the arteriosclerosis evaluating means 92 of the latter control functions; Column 12 Lines 46-56), and wherein the measuring means obtains an arterial length between an aortic valve and a carotid artery on the basis of the value of the height or the sitting height (at SC6, the control device determines a propagation distance L, based on the patient's height input through the input device, according to the above-indicated Expression 2; Column 14 Lines 36-38; Figure 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user input teachings of Narimatsu into those of Suzuki and Yoshizawa in order to obtain measurements based on the individual patient’s measurements (Narimatsu Column 14 Lines 36-38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791